Citation Nr: 1753316	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD). 

2. Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome, right knee.  

3. Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome, left knee. 

4. Entitlement to a compensable evaluation for a scar, status post lumbar puncture.   

5. Entitlement to a compensable evaluation for tension headaches. 

6. Entitlement to service connection for bilateral otitis media.  

7. Entitlement to service connection for chronic abdominal muscle strain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 2005 to January 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Cleveland, Ohio (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the December 2011 rating decision, the AOJ granted service connection for IBS and GERD with a 10 percent evaluation; scar, status post lumbar puncture with a 10 percent evaluation; right and left knee patellofemoral syndrome with 10 percent evaluation for each knee; and granted noncompensable evaluations for status post lumbar puncture tension headaches.  All claims were granted a February 1, 2011, effective date.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a January 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND
	
Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At the January 2017 hearing, the VLJ identified records from the Yuba City outpatient clinic, from 2012 through 2016 which have not been associated with the claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  The AOJ should attempt to retrieve these records on remand. 

Additionally, at the January 2017 hearing, the Veteran contended that his orthopedic disabilities, namely his knees and lumbar spine disabilities have worsened.  Therefore, to ensure that the evidence of record reflects the current severity of the Veteran's orthopedic disabilities, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA and private treatment records, to include the records from Yuba City outpatient treatment center from 2012- 2016, and any records since the February 2014 statement of the case.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2. Afford the Veteran appropriate VA examinations to determine the nature and etiology of his claimed abdominal muscle strain, and assess the current severity of his knee and back orthopedic disabilities.  

In order to comply with Sharp v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1266 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should discuss whether there is any medical reason to accept or reject the lay descriptions of functional impairment on repetitive use or during flares.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the VA examination must include range of motion testing in the following areas: 

    Active motion;
    Passive motion;
    Weight-bearing; and
    Non-weight-bearing.

With regards to the abdominal muscle strain, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any abdominal muscle strain disability had its onset or is etiologically related to the Veteran's period of active service, to include the in-service notation where the Veteran was assessed with unspecified muscle strain, which appeared to be rectus abdominus tendon strain.  See August 2007 Service Treatment Record. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided. 

3. Afford the Veteran a VA examination to determine the nature and etiology of his bilateral ear disability, namely otitis media.  The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any ear disability had its onset or is etiologically related to the Veteran's period of active service. 

4. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

